Dorsey, J.,
delivered the opinion of the court.
In decreeing that Nathan G. Bryson had a right to pay over all the funds in his hands as administrator with the will annexed, to himself as trustee, under the will of the deceased, and that he pass an account accordingly, we think the orphans court were in error. As to all his property and affairs in America, the testator, in most explicit terms, gave to Hugh Thompson, Nathan G. Bryson, and Thomas Humes, the same powers, and imposed on them the same duties, as if by his will he had, in so many words, appointed them his executors. This provision of the will, per se, created them limited executors, and two of them having declined the appointment, and the third accepted it, he is bound to execute the trust, in the mode prescribed by the instrument under which he derives his authority.
A testator may appoint different executors, in different countries, in which his effects may lie; or different executors, as to different parts of his estate in the same country. Whether letters testamentary, or of administration cum testamento annexo, have been granted in this case, is a matter wholly immaterial, so far as respects the present controversy. The directions of the will must be complied with; and Nathan G. Bryson, in his representative character, should be decreed to transmit or pay the funds in his hands to the executor in Ireland-, or show some satisfactory reason for his being excused from so doing.
But suppose Bryson not to be created executor by the clause in the will, which has been referred to, and that the testator’s design was, that the persons appointed should act literally as trustees, without taking out any letters testamentary, or of administration. The appointment is a nullity, *489as far as the personal estate is concerned, being an attempt to evade the provisions of our testamentary system, in a way which the law does not tolerate.
The administrator in relation to the personalty, is ex officio, bound to the execution of every duty, with which it was illegally attempted to clothe the trustees. And the effort to transfer the funds in the manner proposed by the decree, from the hands of Nathan G. Bryson, as administrator, to those of Nathan G. Bryson, as trustee, is giving a construction to the act of the testator, to which no principle of judicial interpretation will lend even a momentary sanction.
The legatee, James Hunter, has assigned no sufficient reasons for his coming into the orphans court, and demanding of Bryson the payment of his legacy. If any special circumstances exist, warranting the interposition of a court of chancery in his behalf, he had better apply to that tribunal for relief.
The decree of the orphans court is reversed, and the record remanded, that such proceedings may he had therein, as the nature of the case may require.
decree reversed.